Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifcally, the prior art does not disclose:
“ A computer implemented method for generating a movie poster, the method comprising:
(a) receiving, at a machine learning system, first profile data associated with a user representing user preferences for content; metadata of a video item; and a plurality of verified movie posters, wherein the machine learning system includes a Generative Adversarial Network (GAN), wherein the GAN comprises a generator neural network and a discriminator neural network;
(b) identifying, in the machine learning system, preferences of the first profile for content features based upon the first profile data;
(c) accessing, at a machine learning system, content data and content structures representing a first movie poster;
(d) classifying, in the machine learning system, features of the content structures from a content structure database according to content categories;
(e) generating, in the machine learning system, a content structure depiction of the first movie poster utilizing the content structures from the content structure database and the content data, wherein the utilizing is based upon correlating the identified preferences of the first profile with the classified content categories;
(f) receiving, in the machine learning system, feedback data responsive to the content structure depiction;
(g) determining whether the first movie poster is accepted based on inputting into the discriminator neural network of the GAN: the feedback data, the first profile data, the metadata of the video item, and the plurality of verified movie posters;
(h) in response to determining that the first movie poster is not accepted:
reprogramming a configuration of the generator neural network of the GAN, reprogramming a configuration of the discriminator neural network of the GAN, and generating a second movie poster based upon the feedback data, the first profile data, the metadata of the video item, and the plurality of verified movie posters; and 
repeating steps (f) and (g);
(i) in response to determining that the first movie poster is accepted:
storing the accepted first movie poster in a content platform associated with the video item; and
generating for display the stored accepted first movie poster on the content platform” as in claim 43 and the similar language in independent claims 52 and 61.
Claims 43-64 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426